—Order, Supreme Court, New York County (Lorraine Miller, J.), entered November 9, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted to defendants since the infant plaintiff’s injury in a roller skating accident did not occur while he was on the property of defendant school *183or within the custody and control of school authorities (see, Pratt v Robinson, 39 NY2d 554, 560; compare, Farrukh v Board of Educ., 227 AD2d 440). It is clear that by the time of the infant plaintiffs accident, both the infant plaintiff and the skates whose use allegedly led to his injury had passed into the custody and control of the infant plaintiffs mother. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.